Title: To John Adams from Uzal Ogden, 12 June 1789
From: Ogden, Uzal
To: Adams, John



May it please your Excellency;
Newark, 12th. June 1789.

Though I have not the Honor of a personal acquaintance with your Excellency, I take the liberty to inclose the first number of a periodical publication. If it shall be seasoned with your Excellency’s approbation, it will be esteemed a Favor, if your Excellency shall condescend, in a few lines, by the Post, to signify your Approbation of the Work, to be published with the impressions in its favors of some conissent character, in the second Number.
I have the Honor to be, with great Esteem and Respect, / your Excellency’s most obedient / and very humble Servant

Uzal Ogden, (Clerk)